Citation Nr: 0841005	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for fracture of the 
left radial head, status post radial head excision, with 
degenerative arthritis, assigned a 30 percent rating prior to 
March 13, 2006, and a 40 percent rating effective that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1955 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 2004, April 2005, and August 2006.  He appeared 
at an RO hearing in February 2007, and canceled a Board 
hearing request in July 2008.  During the course of appellate 
development, in March 2007, the RO granted a separate 10 
percent rating for a painful scar of the left elbow, 
effective July 9, 2004, the date the veteran's increased 
rating claim was received.  He has not appealed the rating 
for the scar, and, thus, that issue is not before the Board, 
as it is rated under separate diagnostic criteria, based on 
entirely separate manifestations from the rating for the 
musculoskeletal manifestations currently on appeal.  The 
March 2007 rating decision also increased the rating for the 
left elbow fracture residuals to 40 percent, effective March 
13, 2006.  The two-tiered rating remains on appeal, as a 
grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In November 2006, the veteran stated that, with respect to 
his left elbow fracture residuals, he had rheumatoid 
arthritis and gout, and that the pain radiated starting in 
his left elbow, extending to his right broken shoulder, 
followed by right hip thigh, and knee, lower spine, and 
finally ended in his hands and feet.  Since the veteran 
mentioned these disabilities in connection with his increased 
rating claim, the statement must be considered as an informal 
claim for service connection for the conditions, which is 
referred to the RO for appropriate action.  

The issue of an increased rating for left elbow fracture 
residuals is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High blood pressure was noted on entry, and did not 
increase in severity during service, nor was hypertension 
shown during service, or for several years thereafter.

2.  A heart condition was not present in service or for 
several years thereafter.

3.  Bilateral hearing loss and tinnitus were first shown many 
years after service and are not related to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).

2.  A heart condition was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in January 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the information necessary to substantiate the claim for 
service connection for hearing loss, tinnitus and a heart 
condition, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
that the evidence must show a relationship between his 
current disability and an injury, disease or event in 
military service.  In May 2006, he was again provided with 
this information, as well as information regarding ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The case was subsequently readjudicated in an 
August 2007 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In a letter dated in May 2006, prior to the initial 
adjudication of the claim for service connection for 
hypertension, the RO notified the veteran of the information 
necessary to substantiate that claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was told that the evidence must show that 
hypertension began or was made worse during service.  He was 
also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records have been obtained, and 
no further service medical records are available.  In 
addition, VA made a specific finding that no VA records of 
treatment, including audiograms, for the period from 1950 to 
1960 were available.  Otherwise, the VA and private records 
identified by the veteran have been obtained, as have Social 
Security Administration (SSA) records.  He underwent VA 
examinations with respect to the hearing loss and tinnitus 
claims.  An examination is not indicated for the hypertension 
and heart condition claims because there is no competent 
evidence indicating that a current disability may be 
associated with military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006). The veteran has not identified any 
other potentially relevant records.  
 
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

A.  Hypertension

The first element, medical evidence of a current disability, 
is demonstrated by numerous medical records showing that the 
veteran currently has hypertension.

As to the second element, service incurrence or aggravation, 
service medical records show that on the enlistment 
examination in June 1955, the following blood pressure 
readings were obtained over two days:  On June 27, 160/110, 
and 168/108; the following day, 150/90; 150/90; 150/82.  
Another reading, listed under the measurements section, was 
180/110.  No diagnosis of hypertension was made, nor were 
these blood pressure readings commented upon.  

High blood pressure was clearly shown on entrance, although a 
diagnosis of hypertension was not made at that time.  For VA 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  38 C.F.R. § 
4.104, Code 7101, Note (1) (2008).  While hypertension was 
not diagnosed in service, the blood pressure readings were 
clearly elevated.

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the 
presumption soundness, by clear and unmistakable evidence, 
both that the disorder at issue pre-existed service, and was 
not aggravated by service.  See VAOPGCPREC 3-2003 (July 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (2008).  Aggravation of a preexisting condition may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  

On the separation examination, in March 1958, blood pressure 
readings of 134/76, 150/86, and 152/74 were obtained.  
(Although the veteran contends that the first of those reads 
154/70, a careful comparison of the numbers with the other 
numbers on the examination report clearly shows that the 
correct number is 134/76).  No diagnosis was provided.  
Service medical records do not show any other blood pressure 
readings.  After service, on a VA examination in May 1958, 
the veteran's blood pressure was 146/82.  The first post-
service indication of treatment for hypertension was in the 
mid to late 1970's, when it was indicated that the veteran 
was treated for high blood pressure.  Subsequently, treatment 
for hypertension has been shown.  

Although the lowest blood pressure readings obtained on entry 
overlapped with the highest blood pressure readings noted on 
separation, the range of blood pressures on separation were 
of a lower range than noted on entry, with none meeting the 
definition of hypertension set forth in the rating schedule.  
Furthermore, on the first examination after service, in May 
1958, the veteran's blood pressure was 146/82.  Thus, there 
is no competent evidence that the condition noted on entry 
increased in severity during service.  

In December 2006, M. Fletcher, M.D., reviewed records 
pertaining to the veteran, including the 1955 entrance 
examination, and noted, after reporting the blood pressures 
on those occasions, that clearly, there were times in 1955 
when he was hypertensive.  However, this was based on the 
readings at entrance; to the extent that hypertension was 
shown at that time, the presumption of soundness does not 
attach.  In subsequent letters, Dr. Fletcher essentially 
reiterated these statements, and indicated it would be 
appropriate for him to be considered for disability benefits.  
However, the findings Dr. Fletcher reported were noted on 
entry, and, thus, pre-existed service.  

The evidence shows that high blood pressure shown on 
entrance, whether or not reflective of hypertension at that 
time, did not increase in severity in service.  Therefore, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Heart Condition

The veteran contends that he suffered a heart attack during 
service, and was hospitalized for the condition in Germany.  
As noted above, no records pertaining to this claimed 
hospitalization are available.  Further, no mention of a 
heart attack or any other cardiac event was noted elsewhere 
in the service medical records.  The veteran did not mention 
any such history in the course of the VA examination in May 
1958.  

The evidence shows that many years after service, the veteran 
was diagnosed with heart conditions including coronary artery 
disease.  The veteran contends that the condition is related 
to hypertension.  However, since the Board finds that service 
connection is not warranted for hypertension, a claim for 
service connection for coronary artery disease on a secondary 
basis may not be considered.  

Dr. Fletcher noted, in correspondence dated from December 
2006 to April 2008, that the veteran reported a heart attack 
in service, which Dr. Fletcher thought sounded more like a 
pulmonary embolism.  Moreover, a heart attack is not shown in 
the service medical records, and the Board is not obliged to 
accept an opinion based on inaccurate medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The veteran 
himself is not competent to state that he had a heart attack 
in service, as he does not have the necessary medical 
expertise.

Thus, there is no contemporaneous evidence, lay or medical, 
of the presence of a heart condition until many years after 
service.  In evaluating the veteran's claim, evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
probative evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of any contemporaneous mention, in 
the medical records or otherwise, of the claimed condition 
for many years after service constitutes negative evidence 
which weighs against his current testimony that the condition 
began in service, and persisted after service to the current 
time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Bilateral Hearing Loss and Tinnitus

Service medical records do not show any audiogram reports, 
nor was tinnitus noted.  The veteran's hearing at separation 
was 15/15 to whispered and spoken voice tests. Nevertheless, 
service connection for hearing loss may be granted where 
there is:  (1) credible evidence of acoustic trauma due to 
significant noise exposure in service; (2) post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes; and (3) a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As to the first of these requirements, the veteran states 
that he had considerable noise exposure from artillery fire 
during service as a tank commander.  The Board finds his 
statements to be credible.  In this regard, according to his 
DD Form 214, his occupational specialty was armor crewman, 
and he was noted to be a pistol marksman, and a 90 mm gun 
expert.

As to the second element, impaired hearing will be considered 
a disability for VA purposes when the thresholds for any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 
40 decibels or more; the thresholds for at least three of 
these frequencies are 26 decibels; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  On a VA examination in January 2005, pure 
tone thresholds disclosed a bilateral hearing loss 
disability, under this standard.

Concerning the final element, a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes, the VA examiner 
in January 2005 noted that the veteran had a history of 
military noise exposure as member of a tank battalion in an 
armored division with exposure to numerous types of weapons.  
He also had exposure to farming equipment his entire life, 
and lived on a farm.  He said he had tinnitus since service, 
but did not know the exact date or circumstances of the 
onset.  Initially, it had been periodic, but had been 
constant for more than 8 years.  The examiner concluded that 
although the veteran had a history of military noise exposure 
more than 47 years ago, he also had extensive farming 
equipment noise exposure for basically his entire life.  The 
examiner noted that no prior history of hearing loss or 
tinnitus was noted in the record.  The examiner concluded 
that the initial complaints of hearing loss and tinnitus at 
that time were too remote from time of service to be service-
related.  

C. Hagenow, M.D., wrote, in June 2005, that the veteran had a 
high frequency hearing loss of both ears due to acoustic 
trauma which was acquired during his military service.  The 
hearing loss was "in no way related to previous farming 
activities which the patient has not been engaged in, in more 
than 50 years."

In June 2006, the veteran was evaluated by D. Regal, a 
private audiologist.  The veteran reported that he had often 
been exposed to gunfire and other ammunition during his three 
years of service, and he had ringing in the ears.  The types 
of activities that he described in service were consistent 
with noise induced hearing loss.  She noted that the veteran 
also had an atypical tinnitus, which the veteran stated he 
had reported during service, but no action was taken based on 
his complaints.  The examiner observed that initially she was 
relatively skeptical about the hearing evaluation, but she 
found the veteran to be vey credible and was further 
convinced by his reports of tinnitus that was apparently 
dismissed in the military because it was atypical.  She noted 
that it could be explained by his military noise exposure.  
His high frequency hearing loss could have been caused by 
many noise sources.  It was noted that the high frequency 
hearing loss could have been caused by many noise sources, 
such as firearms and other ammunition in service, if used 
without ear protection.  

The veteran strongly disputes the history of significant 
post-service farming machinery noise exposure noted in the VA 
examination report. He states that his farm was a livestock 
and grain farm, and while that the equipment used for grain 
farming was high decibel level, his farm was always worked by 
others; he only worked with livestock, which did not have 
loud machinery.  

The Board observes that Social Security Administration (SSA) 
records show that for many years after service, the veteran 
was an active partner in a school supply sales business, 
forming some support for his statements regarding his limited 
hands-on farming experience.  

However, the conclusion in the VA examination was based 
primarily on the gap of 47 years between service and the 
first contemporaneous indication of hearing loss.  While the 
private audiologist, in June 2006, was persuaded by the 
veteran's report that he had tinnitus in service, which was 
dismissed when he tried to complain of it, service medical 
records do not contain any mention of tinnitus, nor is there 
any contemporaneous indication for nearly 47 years after 
service.  As noted above, evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, as probative evidence.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
absence of any contemporaneous mention, in the medical 
records or otherwise, of the claimed condition for many years 
after service constitutes negative evidence which weighs 
against his current testimony that the condition began in 
service, and persisted after service to the current time.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  

The two private examinations do not provide any explanation 
for the absence of an indication of hearing loss or tinnitus 
for nearly 47 years after service.  Further, Dr. Regal noted 
that many noise sources could have caused the high frequency 
hearing loss.  Whether or not the veteran engaged in farming 
activities sufficient, alone, to cause noise-related hearing 
loss, the Board is of the opinion that it is not 
realistically possible to live a normal life for 47 years 
without having been exposed to some noise.  For example, his 
van-train collision in 1986 would have had to have been a 
significant source of noise exposure.  Dr. Regal concluded 
that the veteran's in-service noise exposure could have 
caused his hearing loss and tinnitus.  However, opinions 
based on speculation are insufficient.  See, e.g., Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim).  

The other opinions in the veteran's favor do not attempt to 
explain the gap of 46 years between service and the initial 
reported complaint of hearing loss and tinnitus.  When 
combined with the absence of any pertinent complaints during 
service, and the negative nexus examination in January 2005, 
the Board finds that the weight of the evidence is against 
the claims for service connection for hearing loss and 
tinnitus.  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt does not apply, and the 
claim must be denied. 38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for hypertension is denied.

Service connection for a heart condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In March 1956, the veteran sustained a simple fracture of the 
radial head of the left elbow, without artery or nerve 
involvement.  However, he continued to experience limitation 
of motion, and X-rays in July 1956 showed some deformity and 
pannus formation.  In July 1956, he underwent surgical 
excision of the radial head.  A massive amount of cartilage 
destruction was found, as well as excessive pannus formation.  
In January 1957, he was noted to have arthritis of the ulnar 
joint.  On a VA examination in May 1958, the veteran was 
noted to be left-handed.  

Service connection for fracture of the left radial head was 
granted in May 1958, with a 30 percent rating assigned, which 
remained in effect until the current claim.  The veteran 
filed his increased rating claim in July 2004.  In the course 
of development of the claim, he was assigned a staged rating, 
with an increased rating to 40 percent effective March 13, 
2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (If the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.). 

As noted above, the veteran is left-handed, and hence, his 
injured arm is the dominant or major arm.  He has been rated 
based on loss of extension of the arm, which is the extent to 
which the veteran is able to extend the arm straight down by 
his side.  See 38 C.F.R. § 4.71, Plate I.  Based on Table I 
and diagnostic code 5207, extension should be measured from 0 
degrees, representing the arm extended straight down, while 
extension to 145 degrees would mean that essentially no 
extension is possible.  In this case, however, findings of 
extension were noted to be -50 degrees on the 2007 VA 
examination; 5 degrees on the April 2006 examination; 140 
degrees on the March 2006 VA examination; and 145 degrees on 
the 2004 examination.  It appears that some if not all of the 
measurements were not based on the parameters set forth in 
the rating schedule.  For instance, the 2004 examiner who 
found 145 degrees of extension also noted that this was more 
limited than the normal, 180 degrees of extension on the 
right.  This indicates that the examiner was considering full 
extension to be 180 degrees, rather than 0 degrees.  However, 
the Board is prohibited from making conclusions based on its 
own medical judgment, and the other reports are not as easy 
to decipher.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this regard, while extension was 140 in March 2006, the 
following month, extension was noted to be 5 degrees.  
Therefore, the veteran must be afforded an examination, and 
the examiner must provide an opinion, based on the findings 
on these earlier examination reports, as well as on the 
current examination, as to what the actual limitation of 
motion was, using the parameters set forth in the rating 
schedule.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the symptoms of 
his service-connected left elbow fracture 
residuals.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
All pertinent findings should be reported 
in detail.  In reporting range of motion, 
the parameters used in the rating schedule 
must be applied, e.g., full extension 
straight down the side is 0 degrees, while 
full flexion is 145 degrees.  This is 
necessary so that the findings may be 
applied to the rating schedule, which 
measures limitation of motion based on 
those parameters.  For the same reason, 
the examiner must specifically identify 
both range of flexion and of extension.  
Supination and pronation of the forearm 
should also be measured; while supination 
should be reported in degrees, the 
pronation should be reported with 
reference to whether motion is lost beyond 
the middle of the arc, or beyond the  last 
quarter of the arc, or whether it 
approaches full pronation.  See 38 C.F.R. 
§ 4.71a, Code 5213.  

In addition, the examiner is requested to 
review the range of motion of the left 
forearm as shown on the August 2004 
(extension to 145 degrees), March 2006 
(extension to 140 degrees), April 2006 
(extension to 5 degrees), and February 
2007 (extension to -5 degrees) 
examinations, and, if possible, convert 
the findings into the terminology used in 
the rating schedule, or explain these 
apparent wide variances in range of 
motion.  

2.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all evidence 
of record.  If either claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


